Exhibit 10.2
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made as of November
15, 2010, between China Sun Group High-Tech Co., a Delaware corporation
(together with its successors and assigns, the “Company”), and Ming Fen Liu
(“Executive”).
 
Recitals
 
A.           The Company and Executive desire to enter into an agreement
pursuant to which the Company will continue to employ Executive as its Chief
Financial Officer subject to the terms and conditions of this Agreement.
 
Agreement
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein, the parties agree as follows:
 
1. Employment.  The Company hereby engages Executive to serve as the Chief
Financial Officer of the Company, and Executive agrees to serve the Company,
during the Service Term (as defined in Section 4 below) in the capacities, and
subject to the terms and conditions, set forth in this Agreement.
 
2. Duties.  During the Service Term, Executive, as Chief Financial Officer of
the Company, shall have all the duties and responsibilities customarily rendered
by Chief Financial Officers of companies of similar size and nature and such
other duties and responsibilities as may be delegated from time to time by the
Chief Executive Officer and or the Board in his or its sole
discretion.   Executive will report to the Chief Executive Officer.  Executive
will devote his best efforts and substantially all of his business time and
attention (except for vacation periods and periods of illness or other
incapacity) to the business of the Company and its Subsidiaries. With the
consent of the Board and or the Chief Executive Officer, Executive will be
permitted to serve on the boards of other companies so long as such service does
not unreasonably interfere with his duties to the Company.
 
3. Salary, Bonus and Benefits.  The Chief Executive Officer and or the Board
shall make all decisions related to Executive's base salary and the payment of
bonuses, if any.  Executive's Annual Base Salary and other compensation will be
reviewed by the Chief Executive Officer at least annually.
 
(a) Base Salary.  During the Service Term, the Company will pay Executive a base
salary (the “Annual Base Salary”) as the Chief Executive Officer and or the
Board may designate from time to time.  The initial Annual Base Salary shall be
at the rate of $18,000 per annum in accordance with the Company's customary
payroll practices (minus all applicable withholdings).  Executive's Annual Base
Salary for any partial year will be prorated based upon the number of days
elapsed in such year.  The Annual Base Salary may be modified from time to time
during the Service Term by the Chief Executive Officer and or the Board based
upon the Company's and Executive's performance.
 
(b) Bonus Plan; Equity Awards.  Executive shall be entitled to participate in
any bonus plan as may be established by the Board from time to time (the
“Bonus”).  The Bonus, if any, will be determined by the Chief Executive Officer
and or the Board based upon the Company's annual achievement of financial
performance goals and other annual objectives as determined by the Chief
Executive Officer and or the Board in good faith for each fiscal year of the
Company.   Subject to the terms of this Agreement, the Company hereby agrees to
grant to Executive One Hundred Thousand (100,000) shares of the common stock of
the Company on each of December 31, 2010, 2011 and 2012 (each, an “Award Date”)
for an aggregate amount of Three Hundred Thousand (300,000) shares of common
stock (collectively, the “Shares”).  The parties agree that Executive shall
receive each such grant of Shares subject to Executive’s Continuous Service on
each Award Date, respectively.  “Continuous Service” means that the provision of
services by the Executive to the Company or a related entity in any capacity of
employee, director or consultant, is not interrupted or terminated.  Continuous
Service shall not be considered interrupted in the case of (i) any approved
leave of absence, (ii) transfers among the Company, any related entity, or any
successor, in any capacity of employee, director or consultant, or (iii) any
change in status as long as the individual remains in the service of the Company
or a related entity in any capacity of employee, director or consultant.  An
approved leave of absence shall include sick leave, military leave, or any other
authorized personal leave.
 
 
1

--------------------------------------------------------------------------------

 
 
(c) Benefits.
 
(i) Executive and, to the extent eligible, his dependents, shall be entitled to
participate in and receive all benefits under any welfare or pension benefit
plans and programs made available to the Company's senior level executives or to
its employees generally (including, without limitation, medical, disability and
life insurance programs, accidental death and dismemberment protection, leave
and participation in retirement plans and deferred compensation plans), subject,
however, to the generally applicable eligibility and other provisions of the
various plans and programs and laws and regulations in effect from time to time.
 
(ii) The Company shall promptly reimburse Executive for all reasonable, ordinary
and necessary business, travel or entertainment expenses incurred during the
Service Term in the performance of his services hereunder in accordance with the
policies of the Company as they are from time to time in effect. Executive, as a
condition precedent to obtaining such payment or reimbursement, shall provide to
the Company any and all statements, bills or receipts evidencing the travel or
out-of-pocket expenses for which Executive seeks payment or reimbursement, and
any other information or materials, which the Company may from time to time
reasonably require. 
 
(iii) Executive shall be entitled to paid vacation of up to 15 days per annum
which shall accrue pro rata during the applicable year and shall be entitled to
medical, disability, family and other leave  in accordance with Company policies
as in effect from time to time for senior executives.
 
(iv) Notwithstanding anything to the contrary contained above, the Company shall
be entitled to terminate or reduce any employee benefit enjoyed by Executive
pursuant to the provisions of this Section 3(c), but only if such reduction is
part of an across-the-board reduction applicable to all executives of the
Company who are entitled to such benefit.
 
4. Employment Term.  Unless Executive's employment under this Agreement is
sooner terminated as a result of Executive's resignation or termination in
accordance with the provisions of Section 5 below, Executive's term of
employment (“Service Term”) under this Agreement shall commence on the date
hereof and shall continue for a period of one year, and at the end of each day
it shall renew and extend automatically for an additional day so that the
remaining Service Term is always one year; provided, however, that either party
may terminate this Agreement pursuant to Section 5 below for any reason, with or
without Cause or with or without Good Reason, as the case may be, at any time
upon thirty (30) days prior written notice to the other party of its decision to
terminate (except in the event of termination for Cause, whereupon Executive's
termination shall be effective immediately upon written notice thereof except
for any required grace periods for “Cause” as otherwise set forth below)
 
5. Termination.  Executive's employment with the Company shall cease upon the
first of the following events to occur:
 
(a) Executive's death.
 
(b) Executive's voluntary retirement at age 65 or older.
 
(c) Executive's disability, which means his incapacity due to physical or mental
illness such that he is unable to perform the essential functions of his
previously assigned duties where (1) such incapacity has been determined to
exist by either (x) the Company's disability insurance carrier or (y) by the
concurring opinions of two licensed physicians (one selected by the Company and
one by Executive), and (2) the Chief Executive Officer and or the Board has
determined, based on competent medical advice, that such incapacity will likely
last for a continuous period of at six (6) months. 
 
 
2

--------------------------------------------------------------------------------

 
 
(d) Termination by the Company by the delivery to Executive of a written notice
from the Board and or the Chief Executive Officer that Executive has been
terminated (“Notice of Termination”) with or without Cause.  “Cause” shall mean
termination for any of the following:
 
(i) Executive's (A) commission of a felony or a crime involving moral turpitude
or the commission of any other act or omission involving dishonesty in the
performance of his duties to the Company or fraud; (B) substantial and  repeated
failure to perform duties of the office held by Executive as reasonably directed
by the Chief Executive Officer; (C) gross negligence or willful misconduct with
respect to the Company or any of its Subsidiaries; (D) material breach of this
Agreement not cured within ten (10) days after receipt of written notice thereof
from the Company; (E) failure, within ten (10) days after receipt by Executive
of written notice thereof from the Company, to correct, cease or otherwise alter
any failure to comply with instructions or other action or omission which the
Chief Executive Officer reasonably believes does or may materially or adversely
affect its business or operations; (F) misconduct which is of such a serious or
substantial nature that a reasonable likelihood exists that such misconduct will
materially injure the reputation of the Company or its Subsidiaries if Executive
were to remain employed by the Company; (G) harassing or discriminating against
the Company's employees, customers or vendors in violation of the Company's
policies with respect to such matters; and/or (H) misappropriation of funds or
assets of the Company for personal use or willful violation of Company policies
or standards of business conduct as determined in good faith by the Chief
Executive Officer and or the Board.
 
(ii) Executive's voluntary resignation by the delivery to the Board or the Chief
Executive Officer of a written notice from Executive that Executive has resigned
with or without Good Reason. “Good Reason” shall mean Executive's resignation
from employment with the Company within thirty (30) days after (i) a material
diminution in Executive's annual salary, duties, authority or responsibilities
from the annual salary, duties, authority or responsibilities as in effect at
the commencement of the Service Term, (ii) the Company's failure to perform any
material obligation undertaken by the Company to Executive hereunder after
Executive has provided the Company with written notice of such failure and such
failure has not thereafter been cured within ten (10) days of the delivery of
such written notice or (iii) notice by the Company to Executive that his primary
place of employment is to be relocated to a geographic area more than 50 miles
from the principal executive offices of the Company without Executive's consent.
 
6. Rights on Termination.
 
(a) If during the Service Term Executive's employment is terminated under
Section 5 above (x) by the Company without Cause or (y) by Executive with Good
Reason, then:
 
(i) The Company shall pay to Executive, at the times specified in
Section 6(a)(iv) below, the following amounts (collectively, the “Severance
Benefit”):
 
1. the Accrued Obligation;
 
2. Executive’s Bonus earned up until the effective date of termination (the
“Termination Date”); and
 
3. All Shares due to Executive as of December 31 of the year during which
Executive’s Continuous Service was terminated.
 
(ii) Payments and benefits provided to Executive under this Section 6 (other
than Accrued Obligations) are contingent upon Executive's execution of a release
substantially in the form of Exhibit A hereto.
 
(iii) Executive shall not be permitted to specify the taxable year in which a
payment described in this Section 6 shall be made to him.
 
(iv) The Company shall pay Executive the amounts specified in
Section 6(a)(i)(1) within thirty (30) days after the Termination Date.   The
Company will pay, when due and payable, the pro rata portion, if any, of
Executive's Bonus earned up until the Termination Date.
 
(b) If the Company terminates Executive's employment for Cause, if Executive
dies or is disabled (as defined in Section 5(c) above), or if Executive resigns
without Good Reason, the Company's obligations to pay any compensation or
benefits under this Agreement will cease effective as of the Termination Date
and the Company shall pay to Executive the Accrued Obligation within thirty (30)
days following the Termination Date.  Following such payments, the Company shall
have no further obligations to Executive other than as may be required by law or
the terms of an employee benefit plan of the Company.
 
(c) Notwithstanding the foregoing, the Company's obligation to Executive for
payments under either Sections 6(a) or (b) above shall cease if Executive is in
violation of the provisions of Sections 8 or 9 below, to the extent permissible
under applicable law.
 
 
3

--------------------------------------------------------------------------------

 
 
7. Representations of Executive.  Executive hereby represents and warrants to
the Company that the statements contained in this Section 7 are true and
accurate as of the date of this Agreement.
 
(a) Legal Proceedings.  Executive has not been (i) the subject of any criminal
proceeding (other than a traffic violation or other minor offense) which has
resulted in a conviction against Executive, nor is Executive the subject of any
pending criminal proceeding (other than a traffic violation or other minor
offense), (ii) indicted for, or charged in a court of competent jurisdiction
with, any felony or crime of moral turpitude, (iii) the defendant in any civil
complaint alleging damages in excess of $50,000, or (iv) the defendant in any
civil complaint alleging sexual harassment, unfair labor practices or
discrimination in the work place.
 
(b) Securities Law.  Executive has not been found in a civil action by the
Securities and Exchange Commission, Commodity Futures Trading Commission, a
state securities authority or any other regulatory agency to have violated any
federal, state or other securities or commodities law.
 
(c) Work History; Immigration Status.  Executive's resume, previously provided
by Executive to the Company, is complete and correct in all material respects,
and accurately reflects Executive's prior work history.  Executive has the full
legal right to be employed on a full-time basis by the Company in the
jurisdiction in which he is employed, and has provided the Company with evidence
of legal immigration status and will do so at any time upon request.
 
(d) Employment Restrictions.  Executive is not currently a party to any non
competition, non-solicitation, confidentiality or other work-related agreement
that limits or restricts Executive's ability to work in any particular field or
in any particular geographic region, whether or not such agreement would be
violated by this Agreement.
 
8. Confidential Information; Proprietary Information, etc.
 
(a) Obligation to Maintain Confidentiality.  Executive acknowledges that any
Proprietary Information disclosed or made available to Executive or obtained,
observed or known by Executive as a direct or indirect consequence of his
employment with or performance of services for the Company or any of its
Subsidiaries during the course of his performance of services for, or employment
with, any of the foregoing Persons (whether or not compensated for such
services) and during the period in which Executive is receiving payments
pursuant to this Agreement, are the property of the Company and its
Subsidiaries.  Therefore, Executive agrees that, other than in the course of
performance of his duties as an employee of the Company, he will not at any time
(whether during or after Executive's term of employment) disclose or permit to
be disclosed to any Person or, directly or indirectly, utilize for his own
account or permit to be utilized by any Person any Proprietary Information or
records pertaining to the Company, its Subsidiaries and their respective
business for any reason whatsoever without the consent of the Chief Executive
Officer, unless and to the extent that (except as otherwise provided in the
definition of Proprietary Information) the aforementioned matters become
generally known to and available for use by the public other than as a direct or
indirect result of Executive's acts or omissions to act.  Executive agrees to
deliver to the Company at the termination of his employment, as a condition to
receipt of the next or final payment of compensation, or at any other time the
Company may request in writing (whether during or after Executive's term of
employment), all records pertaining to the Company, its Subsidiaries and their
respective business which he may then possess or have under his control.
Executive further agrees that any property situated on the Company's or its
Subsidiaries' premises and owned by the Company or its Subsidiaries, including
disks and other storage media, filing cabinets or other work areas, is subject
to inspection by Company or its Subsidiaries and their personnel at any time
with or without notice.  Nothing in this Section 8(a) shall be construed to
prevent Executive from using his general knowledge and experience in future
employment so long as Executive complies with this Section 8(a) and the other
restrictions contained in this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
(b) Ownership of Property.  Executive acknowledges that all inventions,
innovations, improvements, developments, methods, processes, programs, designs,
analyses, drawings, reports and all similar or related information (whether or
not patentable) that relate to the Company's or any of its Subsidiaries' actual
or anticipated business, research and development, or existing or future
products or services and that are conceived, developed, contributed to, made, or
reduced to practice by Executive (either solely or jointly with others) while
employed by the Company or any of its Subsidiaries (including any of the
foregoing that constitutes any Proprietary Information or records) (“Work
Product”) belong to the Company or such Subsidiary and Executive hereby assigns,
and agrees to assign, all of the above Work Product to the Company or such
Subsidiary.  Any copyrightable work prepared in whole or in part by Executive in
the course of his work for any of the foregoing entities shall be deemed a “work
made for hire” under the copyright laws, and the Company or such Subsidiary
shall own all rights therein.  To the extent that any such copyrightable work is
not a “work made for hire,” Executive hereby assigns and agrees to assign to
Company or such Subsidiary all right, title and interest, including without
limitation, copyright in and to such copyrightable work. Executive shall
promptly disclose such Work Product and copyrightable work to the Chief
Executive Officer and perform all actions reasonably requested by the Chief
Executive Officer and or the Board (whether during or after Executive's term of
employment) to establish and confirm the Company's or its Subsidiary's ownership
(including, without limitation, execution of assignments, consents, powers of
attorney and other instruments).  Notwithstanding anything contained in this
Section 8(b) to the contrary, the Company's ownership of Work Product does not
apply to any invention that Executive develops entirely on his own time without
using the equipment, supplies or facilities of the Company or Subsidiaries or
any Proprietary Information (including trade secrets), except that the Company's
ownership of Work Product does include those inventions that: (i) relate to the
business of the Company or its Subsidiaries or to the actual or demonstrably
anticipated research or development relating to the Company's business; or
(ii) result from any work that Executive performs for the Company or its
Subsidiaries.
 
(c) Third Party Information.  Executive understands that the Company and its
Subsidiaries will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on the Company's and
its Subsidiaries' part to maintain the confidentiality of such information and
to use it only for certain limited purposes.  During the term of Executive's
employment and thereafter, and without in any way limiting the provisions of
Sections 8(a) and 8(b) above, Executive shall hold Third Party Information in
the strictest confidence and shall not disclose to anyone (other than personnel
of the Company or its Subsidiaries who need to know such information in
connection with their work for the Company or its Subsidiaries) or use, except
in connection with his work for the Company or its Subsidiaries, Third Party
Information unless expressly authorized by the Chief Executive Officer in
writing.
 
(d) Use of Information of Prior Employers, etc.  Executive will abide by any
enforceable obligations contained in any agreements that Executive has entered
into with his prior employers or other parties to whom Executive has an
obligation of confidentiality.
 
(e) Compelled Disclosure.  If Executive is required by law or governmental
regulation or by subpoena or other valid legal process to disclose any
Proprietary Information or Third Party Information to any Person, Executive will
immediately provide the Company with written notice of the applicable law,
regulation or process so that the Company may seek a protective order or other
appropriate remedy.  Executive will cooperate fully with the Company and the
Company's representatives in any attempt by the Company to obtain any such
protective order or other remedy.  If the Company elects not to seek, or is
unsuccessful in obtaining, any such protective order or other remedy in
connection with any requirement that Executive disclose Proprietary Information
or Third Party Information then Executive may disclose such Proprietary
Information or Third Party Information to the extent legally required; provided,
however, that Executive will use his reasonable best efforts to ensure that such
Proprietary Information is treated confidentially by each Person to whom it is
disclosed.
 
9. Noncompetition and Nonsolicitation.
 
(a) Noncompetition.  As long as Executive is an employee of the Company or any
Subsidiary thereof, and for a period ending twelve (12) months following the
Termination Date of Executive's employment (the “Restrictive Covenant Period”),
Executive shall not, directly or indirectly own, manage, control, participate
in, consult with, render services for, or in any manner engage in any business
competing with the businesses then carried on or anticipated to be carried on by
the Company or its Subsidiaries (the “Business”) in any geographic area in
which: (i) Executive acted as an employee of the Company or its Subsidiaries and
had contact with the customers of the Company or its Subsidiaries during the
12-month period immediately preceding the Termination Date, and (ii) the Company
or its Subsidiaries is conducting business or has conducted business during the
Restrictive Covenant Period.
 
(b) Nonsolicitation.  As long as Executive is an employee of the Company or any
Subsidiary thereof, and during the Restrictive Covenant Period thereafter,
Executive shall not directly or indirectly through another entity:  (i) induce
or attempt to induce any employee of the Company or any Subsidiary to leave the
employ of the Company or such Subsidiary, or in any way interfere with the
relationship between the Company or any Subsidiary and any employee thereof;
(ii) hire or employ any person who was an employee of the Company or any
Subsidiary at any time during the 12-month period immediately preceding the
Termination Date; (iii) induce or attempt to induce any customer, supplier,
licensee or other business relation of the Company or any Subsidiary to cease
doing business with the Company or such Subsidiary, or in any way interfere with
the relationship between any such customer, supplier, licensee or business
relation and the Company or any Subsidiary; (iv) solicit or provide services
related to the Business to any Person who was a customer or client of the
Company or any Subsidiary at any time during the 12-month period immediately
preceding the Termination Date; or (v) solicit or provide services related to
the Business to any Prospective Customer.  For purposes hereof, a “Prospective
Customer” means any Person whom the Company or any of its Subsidiaries has
entertained discussions with to become a client or customer at any time during
the 12-month period immediately preceding the Termination Date and who has not
explicitly rejected a business relationship with the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
(c) Acknowledgment.  Executive  acknowledges  that  in  the  course  of his
employment with the Company and its Subsidiaries, he has and will become
familiar with the trade secrets and other Proprietary Information of the Company
and its Subsidiaries.  Executive further acknowledges that as the Chief
Executive Officer of the Company, Executive has and will have direct or indirect
responsibility, oversight or duties with respect to the businesses of the
Company and its Subsidiaries and its and their current and prospective
employees, vendors, customers, clients and other business relations, and that,
accordingly, the geographical restriction contained in this Section 9 is
reasonable in all respects and necessary to protect the goodwill and Proprietary
Information of the Company and that without such protection the Company's
customer and client relations and competitive advantage would be materially
adversely affected.  It is specifically recognized by Executive that his
services to the Company and its Subsidiaries are special, unique and of
extraordinary value, that the Company has a protectable interest in prohibiting
Executive as provided in this Section 9, that Executive is responsible for the
growth and development of the Company and the creation and preservation of the
Company's goodwill, that money damages are insufficient to protect such
interests, that there is adequate consideration being provided to Executive
hereunder, that such prohibitions are necessary and appropriate without regard
to payments being made to Executive hereunder and that the Company would not
enter this Agreement with Executive without the restriction of this
Section 9.  Executive further acknowledges that the restrictions contained in
this Section 9 do not impose an undue hardship on him and, since he has general
business skills that may be used in industries other than that in which the
Company and its Subsidiaries conduct their business, do not deprive Executive of
his livelihood. Executive further acknowledges that the provisions of this
Section 9 are separate and independent of the other sections of this Agreement.
 
(d) Enforcement, etc.  If, at the time of enforcement of Section 8 or 9 of this
Agreement, a court holds that the restrictions stated herein are unreasonable
under circumstances then existing, the parties hereto agree that the maximum
duration, scope or geographical area reasonable under such circumstances as
determined by the court shall be substituted for the stated period, scope or
area.  Because Executive's services are unique, because Executive has access to
Proprietary Information and for the other reasons set forth herein, the parties
hereto agree that money damages would be an inadequate remedy for any breach of
this Agreement. Therefore, without limiting the generality of Section 12(f), in
the event of a breach or threatened breach of this Agreement, the Company or its
successors or assigns may, in addition to other rights and remedies existing in
their favor, apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce, or prevent
any violations of, the provisions hereof (without posting a bond or other
security).
 
(e) Submission to Jurisdiction.  The parties hereby: (i) submit to the
jurisdiction of any state or federal court sitting in the State of Delaware in
any action or proceeding arising out of or relating to Section 8 and/or 9 of
this Agreement; (ii) agree that all claims in respect of such action or
proceeding may be heard or determined in any such court; and (iii) agree not to
bring any action or proceeding arising out of or relating to Section 8 and/or 9
of this Agreement in any other court. The parties hereby waive any defense of
inconvenient forum to the maintenance of any action or proceeding so brought.
The parties hereby agree that a final judgment in any action or proceeding so
brought shall be conclusive and may be enforced by suit on the judgment or in
any other manner provided by law.
 
10. Definitions.
 
(a) “Accrued Obligation” means the sum of (a) Executive's Annual Base Salary
through the Termination Date and (b) any accrued vacation pay earned by
Executive, in each case, to the extent not theretofore paid.
 
(b) “Affiliate” means, with respect to any particular Person, any other Person
controlling, controlled by or under common control with such particular
Person.  A Subsidiary of the Company shall be an Affiliate of the Company.
 
(c) “Board” means the Board of Directors of the Company or any committee of the
Board, such as the Compensation Committee, to which the Board has delegated
applicable authority.
 
(d) “Person” means any individual or corporation, association, partnership,
limited liability company, joint venture, joint stock or other company, business
trust, trust, organization, university, college, governmental authority or other
entity of any kind.
 
(e) “Proprietary Information” means any and all data and information concerning
the business affairs of the Company or any of its Subsidiaries and not generally
known in the industry in which the Company or any of its Subsidiaries is or may
become engaged, and any other information concerning any matters affecting or
relating to the Company's or its Subsidiaries businesses, but in any event
Proprietary Information shall include, any of the Company's and its
Subsidiaries' past, present or prospective business opportunities, including
information concerning acquisition opportunities in or reasonably related to the
Company's or its Subsidiaries businesses or industries, customers, customer
lists, clients, client lists, the prices the Company and its Subsidiaries obtain
or have obtained from the sale of, or at which they sell or have sold, their
products, unit volume of sales to past or present customers and clients, or any
other information concerning the business of the Company and its Subsidiaries,
their manner of operation, their plans, processes, figures, sales figures,
projections, estimates, tax records, personnel history, accounting procedures,
promotions, supply sources, contracts, know-how, trade secrets, information
relating to research, development, inventions, technology, manufacture,
purchasing, engineering, marketing, merchandising or selling, or other data
without regard to whether all of the foregoing matters will be deemed
confidential, material or important. Proprietary Information does not include
any information that Executive has obtained from a Person other than an employee
of the Company or a Subsidiary, which was disclosed to him without a breach of a
duty of confidentiality.
 
 
6

--------------------------------------------------------------------------------

 
 
(f) “Subsidiary” means any company of which the Company owns securities having a
majority of the ordinary voting power in electing the board of directors
directly or through one or more subsidiaries.
 
11. Notices.  Any notice provided for in this Agreement must be in writing and
must be mailed, personally delivered, sent by reputable overnight courier
service (charges prepaid) or sent by facsimile (with machine generated
confirmation) to the recipient at the address below indicated:
 


If to the Company:
China Sun Group High-Tech Co.
1 Hutan Street, Zhongshan District
Dalian, P.R. China
Attn:  Chief Financial Officer
Fax:  _________________________
 
With copy to (which copy shall not constitute notice):
__________________________
__________________________
__________________________
Fax:  ______________________
 
If to the Executive:
 
Ming Fen Liu
__________________________
__________________________
Fax:  _____________________
 
With copy to (which copy shall not constitute notice):
__________________________
__________________________
__________________________
Fax:  ______________________

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement will be deemed to have been given on the earlier to
occur of (i) receipt, (ii) if mailed, five (5) business days after deposit in
the U.S. mail or (iii) if delivered by overnight courier as set forth above, one
(1) business day after deposit with such courier.
 
 
7

--------------------------------------------------------------------------------

 
 
12. Miscellaneous.
 
(a) Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
(b) Complete Agreement.  This Agreement, those documents expressly referred to
herein and other documents of even date herewith embody the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.
 
(c) Counterparts; Facsimile Transmission.  This Agreement may be executed in
separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement. Each party to this
Agreement agrees that its own telecopied signature will bind it and that it
accepts the telecopied signature of each other party to this Agreement.
 
(d) Successors and Assigns.  Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by Executive, the
Company and their respective successors and assigns; provided that the rights
and obligations of the parties under this Agreement shall not be assignable
without the prior written consent of the other party, except for assignments by
operation of law and assignments by the Company to any successor of the Company
by merger, consolidation, combination or sale of assets. Any purported
assignment in violation of these provisions shall be void ab initio.
 
(e) Choice of Law; Jurisdiction.  All questions or disputes concerning this
Agreement and the exhibits hereto will be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware.  The parties
hereby: (i) submit to the non-exclusive jurisdiction of any state or federal
court sitting in the State of Delaware in any action or proceeding arising out
of or relating to this Agreement; and (ii) agree that all claims in respect of
such action or proceeding may be heard or determined in any such court. Each
party hereby waives any defense of inconvenient forum to the maintenance of any
action or proceeding so brought. The parties hereby agree that a final judgment
in any action or proceeding so brought shall be conclusive and may be enforced
by suit on the judgment or in any other manner provided by law.
 
(f) Remedies.  Each of the parties to this Agreement will be entitled to enforce
its rights under this Agreement specifically, to recover damages and costs
(including attorney's fees) caused by any breach of any provision of this
Agreement and to exercise all other rights existing in its favor. The parties
hereto agree and acknowledge that money damages may not be an adequate remedy
for any breach of the provisions of this Agreement and that any party may in its
sole discretion apply to any court of law or equity of competent jurisdiction
(without posting any bond or deposit) for specific performance and/or other
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.
 
(g) Amendment and Waiver.  The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive.
 
(h) Business Days.  If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or holiday in the state
in which the Company's chief executive office is located, the time period shall
be automatically extended to the business day immediately following, such
Saturday, Sunday or holiday.  The provisions of this Section 12(h) shall not
apply to determine the date an amount is payable under Section 3(c)(ii) or 6.
 
 
8

--------------------------------------------------------------------------------

 
 
(i) Termination.  This Agreement (except for the provisions of Sections 1, 2, 3,
4, 12 and 13) shall survive the termination of Executive's employment with the
Company and shall remain in full force and effect after such termination.
 
(j) No Waiver.  A waiver by any party hereto of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy that
such party would otherwise have on any future occasion.  Neither failure to
exercise nor any delay in exercising on the part of any party hereto, any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies herein provided are cumulative and may be exercised singly or
concurrently, and are not exclusive of any rights or remedies provided by law.
 
(k) Insurance.  The Company, at its discretion, may apply for and procure in its
own name for its own benefit life and/or disability insurance with respect to
Executive in any amount or amounts considered available provided, however, that
such procurement of insurance does not restrict the amount of insurance that
Executive may obtain for his own personal use.  Executive agrees to cooperate in
any medical or other examination, supply any information, and to execute and
deliver any applications or other instruments in writing as may be reasonably
necessary to obtain and constitute such insurance. Executive hereby represents
that he has no reason to believe that his life is not insurable at rates now
prevailing for healthy men of his age.
 
(l) Withholding of Taxes on Behalf of Executive.  The Company and its
Subsidiaries shall be entitled to deduct or withhold from any amounts owing from
the Company or any of its Subsidiaries to Executive any federal, state,
provincial, local or foreign withholding taxes, excise taxes, or employment
taxes (“Taxes”) imposed with respect to Executive's compensation or other
payments from the Company or any of its Subsidiaries or Executive's ownership
interest in the Company, including, but not limited to, wages, bonuses,
dividends, the receipt or exercise of stock options and/or the receipt or
vesting of restricted stock.
 
(m) Waiver of Jury Trial.  BOTH PARTIES TO THIS AGREEMENT AGREE THAT ANY ACTION,
DEMAND, CLAIM OR COUNTERCLAIM RELATING TO THE TERMS AND PROVISIONS OF THIS
AGREEMENT, OR TO ITS BREACH, MAY BE COMMENCED IN THE STATE OF DELAWARE IN A
COURT OF COMPETENT JURISDICTION.  BOTH PARTIES TO THIS AGREEMENT FURTHER AGREE
THAT ANY ACTION, DEMAND, CLAIM OR COUNTERCLAIM SHALL BE RESOLVED BY A JUDGE
ALONE, AND BOTH PARTIES HEREBY WAIVE AND FOREVER RENOUNCE THAT RIGHT TO A TRIAL
BEFORE A CIVIL JURY.
 
13. Indemnification.  During and following the employment period, the Company
shall indemnify Executive and hold Executive harmless from and against any
claim, loss or cause of action arising from or out of Executive's performance as
an officer, director or employee of the Company or any of its Subsidiaries or in
any other capacity, including any fiduciary capacity, in which Executive serves
at the request of Company to the maximum extent permitted by applicable law and
the Company's By-Laws. Expenses incurred in defending or investigating a
threatened or pending action, suit or proceeding shall be paid by the Company in
advance of the final disposition of such action, suit or proceeding upon receipt
of an undertaking by or on behalf of Executive to repay such amount if it shall
ultimately be determined that he is not entitled to be indemnified by the
Company. To the extent that the Company reduces the indemnity rights provided
for under its By-Laws after execution of this Agreement, the Company's indemnity
obligations hereunder shall be unaffected (to the extent permitted by applicable
law).
 
 
[Signature pages follow]
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.
 

 
China Sun Group High-Tech Co
     
By:
 /s/ Guosheng Fu
 
Guosheng Fu, Chief Executive Officer
         
EXECUTIVE
         
 /s/ Ming Fen Liu
 
Ming Fen Liu

 
 
 
10

--------------------------------------------------------------------------------

 


EXHIBIT A
 
Form of Release


Legal Release
 
This Legal Release (“Release”) is between China Sun Group High-Tech Co. (the
“Company”) and Ming Fen Liu (“Executive”) (each a “Party,” and together, the
“Parties”). For purposes of this Agreement “Effective Date” shall mean the date
on which Executive signs this Agreement.
 
Recitals
 
A.           Executive and the Company are parties to an Employment Agreement to
which this Release is appended as Exhibit A (the “Employment Agreement”).
 
B.           Executive wishes to receive the Severance Benefit described
Section 6(a) of the Employment Agreement.
 
C.           Executive and the Company wish to resolve, except as specifically
set forth herein, all claims between them arising from or relating to any act or
omission predating the Termination Date defined below.
 
Agreement
 
The Parties agree as follows:
 
1. Confirmation of Severance Benefit Obligation. The Company shall pay or
provide to Executive the entire Severance Benefit, as, when and on the terms and
conditions specified in the Employment Agreement.
 
2. Legal Releases
 
(a)           Executive, on behalf of Executive and Executive's heirs, personal
representatives and assigns, and any other person or entity that could or might
act on behalf of Executive, including, without limitation, Executive's counsel
(all of whom are collectively referred to as “Executive Releasers”), hereby
fully and forever releases and discharges the Company, its present and future
affiliates and subsidiaries, and each of their past, present and future
officers, directors, employees, shareholders, independent contractors,
attorneys, insurers and any and all other persons or entities that are now or
may become liable to any Releaser due to any Executive Releasee's act or
omission, (all of whom are collectively referred to as “Executive Releasees”) of
and from any and all actions, causes of action, claims, demands, costs and
expenses, including attorneys' fees, of every kind and nature whatsoever, in law
or in equity, whether now known or unknown, that Executive Releasers, or any
person acting under any of them, may now have, or claim at any future time to
have, based in whole or in part upon any act or omission occurring on or before
the Effective Date, without regard to present actual knowledge of such acts or
omissions, including specifically, but not by way of limitation, matters which
may arise at common law, such as breach of contract, express or implied,
promissory estoppel, wrongful discharge, tortious interference with contractual
rights, infliction of emotional distress, defamation, or under federal, state or
local laws, such as the Fair Labor Standards Act, the Employee Retirement Income
Security Act, the National Labor Relations Act, Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Rehabilitation Act of
1973, the Equal Pay Act, the Americans with Disabilities Act, the Family and
Medical Leave Act, and any civil rights law of any state or other governmental
body; PROVIDED, HOWEVER, that notwithstanding the foregoing or anything else
contained in this Agreement, the release set forth in this Section shall not
extend to: (i) any rights arising under this Agreement; (ii) any vested rights
under any pension, retirement, profit sharing or similar plan; or
(iii) Executive's rights, if any, to indemnification, and/or defense under any
Company certificate of incorporation, bylaw and/or policy or procedure, or under
any insurance contract or any indemnification agreement with the Company, in
connection with Executive's acts and omissions within the course and scope of
Executive's employment with the Company.  Executive hereby warrants that
Executive has not assigned or transferred to any person any portion of any claim
which is released, waived and discharged above. Executive further states and
agrees that Executive has not experienced any illness, injury, or disability
that is compensable or recoverable under the worker's compensation laws of any
state that was not reported to the Company by Executive before the Effective
Date, and Executive agrees not to not file a worker's compensation claim
asserting the existence of any such previously undisclosed illness, injury, or
disability. Executive has specifically consulted with counsel with respect to
the agreements, representations, and declarations set forth in the previous
sentence. Executive understands and agrees that by signing this Agreement
Executive is giving up any right to bring any legal claim against the Company
concerning, directly or indirectly, Executive's employment relationship with the
Company, including Executive's separation from employment.  Executive agrees
that this legal release is intended to be interpreted in the broadest possible
manner in favor of the Company, to include all actual or potential legal claims
that Executive may have against the Company, except as specifically provided
otherwise in this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
(b) The Company, for itself, its affiliates, and any other person or entity that
could or might act on behalf of it including, without limitation, its attorneys
(all of whom are collectively referred to as “Company Releasers”), hereby fully
and forever release and discharge Executive, Executive's heirs, representatives,
assigns, attorneys, and any and all other persons or entities that are now or
may become liable to any Company Releaser on account of Executive's employment
with the Company or separation therefrom (all of whom are collectively referred
to as “Company Releasees”) of and from any and all actions, causes of action,
claims, demands, costs and expenses, including attorneys' fees, of every kind
and nature whatsoever, in law or in equity, whether now known or unknown, that
the Company Releasers, or any person acting under any of them, may now have, or
claim at any future time to have, based in whole or in part upon any act or
omission relating to Employee's employment with the Company or separation
therefrom, without regard to present actual knowledge of such acts or omissions;
PROVIDED, HOWEVER, that notwithstanding the foregoing or anything else contained
in this Agreement, the release set forth in this Section shall not extend to:
(i) any rights arising under this Agreement; (ii) a breach of fiduciary duty or
other misconduct that renders Executive ineligible for indemnification by the
Company under applicable law, or any right of recovery by the Company for
Executive's breach of fiduciary duty or misconduct in his capacity as a director
of the Company under applicable law; or (iii) any claim or claims that the
Company may have against Executive as of the Effective Date of which the Company
is not aware as of the Effective Date because of willful concealment by
Executive.  The Company understands and agrees that by signing this Agreement,
it is giving up its right to bring any legal claim against Executive concerning,
directly or indirectly, Executive's employment relationship with the Company. 
The Company agrees that this legal release is intended to be interpreted in the
broadest possible manner in favor of Executive, to include all actual or
potential legal claims that the Company may have against Executive relating to
Employee's employment with the Company or separation therefrom, except as
specifically provided otherwise in this Agreement.
 
(c) In order to provide a full and complete release, each of the Parties
understands and agrees that this Release is intended to include all claims, if
any, covered under this Paragraph 2 that such Party may have and not now know or
suspect to exist in his or its favor against any other Party and that this
Release extinguishes such claims.  Thus, each of the Parties expressly waives
all rights under any statute or common law principle in any jurisdiction that
provides, in effect, that a general release does not extend to claims which the
releasing party does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the party being released.
 
(d) Executive acknowledges that he consulted with an attorney of his choosing
before signing this the Employment Agreement and this Release, and that the
Company provided him with no fewer than twenty-one (21) days during which to
consider the provisions of the Employment Agreement and this Release and,
specifically the release set forth at Paragraph 2(a), above, although Executive
may sign and return the Release sooner if he so chooses.  Executive further
acknowledges that he has the right to revoke this Release for a period of seven
(7) days after signing it and that this Release shall not become effective until
such seven (7)-day period has expired. Executive acknowledges and agrees that if
he wishes to revoke this Release, he must do so in writing, and that such
revocation must be signed by Executive and received by the Company in care of
the chief Executive Officer no later than 5 p.m. (Eastern Time) on the seventh
(7th) day after Executive has signed this Release.  Executive acknowledges and
agrees that, in the event that he revokes this Release, he shall have no right
to receive the Severance Benefit. Executive represents that he has read this
Release, including the release set forth in Paragraph 2(a), above, affirms that
this Release and the Employment Agreement provide him with benefits to which he
would not otherwise be entitled, and understands its terms and that he enters
into this Release freely, voluntarily, and without coercion.
 
3.           Executive acknowledges that he has received all compensation to
which he is entitled for his work up to his last day of employment with the
Company, and that he is not entitled to any further pay or benefit of any kind,
for services rendered or any other reason, other than the Severance Benefit.
 
4.           Executive agrees that the only thing of value that he will receive
by signing this Release is the Severance Benefit.
 
5.           The Parties agree that their respective rights and obligations
under the Employment Agreement shall survive the execution of this Release.
 
6.           The parties understand and agree that this Agreement shall not be
construed as an admission of liability on the part of any person or entity,
liability being expressly denied.
 
7.           Executive represents and warrants to the Company that, prior to the
Effective Date, Executive did not disclose to any person, other than to
Executive's spouse, tax advisor and counsel, the terms of this Agreement or the
circumstances under which the matter that is the subject of this Agreement has
been resolved.  After the Effective Date, neither Executive, counsel for
Executive, nor any other person under Executive's control shall disclose any
term of this Agreement or the circumstances of Executive's separation from the
Company, except that Executive may disclose such information to Executive's
spouse, or as required by subpoena or court order, or to an attorney or
accountant to the extent necessary to obtain professional advice.  Executive
shall not be entitled to rely upon the foregoing exception for disclosures
pursuant to subpoena or court order unless Executive has given the Company
written notice, within three business days following service of the subpoena or
court order.
 
 
12

--------------------------------------------------------------------------------

 
 
8.           Executive covenants never to disparage or speak ill of the Company
or any the Company product or service, or of any past or present employee,
officer or director of the Company, nor shall Executive at any time harass or
behave unprofessionally toward any past, present or future the Company employee,
officer or director.
 
9.           Executive acknowledges that because of Executive's position with
the Company, Executive may possess information that may be relevant to or
discoverable in connection with claims, litigation or judicial, arbitral or
investigative proceedings initiated by a private party or by a regulator,
governmental entity, or self-regulatory organization, that relates to or arises
from matters with which Executive was involved during Executive's employment
with the Company, or that concern matters of which Executive has information or
knowledge (collectively, a “Proceeding”). Executive agrees that Executive shall
testify truthfully in connection with any such Proceeding, shall cooperate with
the Company in connection with every such Proceeding, and that Executive's duty
of cooperation shall include an obligation to meet with the Company
representatives and/or counsel concerning all such Proceedings for such
purposes, and at such times and places, as the Company reasonably requests, and
to appear for deposition and/or testimony upon the Company's request and without
a subpoena.  The Company shall reimburse Executive for reasonable out-of-pocket
expenses that Executive incurs in honoring Executive's obligation of cooperation
under this Section 9.
 
10.           Miscellaneous Terms and Conditions
 
(a)           Each party understands and agrees that Executive or it assumes all
risk that the facts or law may be, or become, different than the facts or law as
believed by the party at the time Executive or it executes this Agreement. 
Executive and the Company acknowledge that their relationship precludes any
affirmative obligation of disclosure, and expressly disclaim all reliance upon
information supplied or concealed by the adverse party or its counsel in
connection with the negotiation and/or execution of this Agreement.
 
(b)           The parties warrant and represent that they have been offered no
promise or inducement except as expressly provided in this Agreement, and that
this Agreement is not in violation of or in conflict with any other agreement of
either party.
 
(c)           All covenants and warranties contained in this Agreement are
contractual and shall survive the closing of this Agreement.
 
(d)            This Agreement shall be binding in all respects upon, and shall
inure to the benefit of, the parties' heirs, successors and assigns.


(e) This Agreement shall be governed by the internal laws of the State of
Delaware, irrespective of the choice of law rules of any jurisdiction.
 
(f) Should any provision of this Agreement be declared illegal or unenforceable
by any court of competent jurisdiction and cannot be modified to be enforceable,
such provision shall immediately become null and void, leaving the remainder of
this Agreement in full force and effect. Notwithstanding the foregoing, if
Section 2(a), above, is declared void or unenforceable, then this Agreement
shall be null and void and both parties shall be restored to the positions that
they occupied before the Agreement's execution (meaning that, among other
things, all sums paid by the Company pursuant to Section 1, above, shall be
immediately refunded to the Company); provided that in such circumstances this
Agreement and the facts and circumstances relating to its execution shall be
inadmissible in any later proceeding between the parties, and the statutes of
limitations applicable to claims asserted in the proceeding shall be deemed to
have been tolled for the period between the Effective Date and 10 days after the
date on which Section 2(a) is declared unenforceable.
 
(g) This Agreement constitutes the entire agreement of the parties and a
complete merger of prior negotiations and agreements.
 
(h) This Agreement shall not be modified except in a writing signed by the
parties.
 
(i) Waiver.  No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be an estoppel against the enforcement of any provision
of this Agreement, except by a writing signed by the party charged with the
waiver or estoppel.  No waiver of any breach of this Agreement shall be deemed a
waiver of any later breach of the same provision or any other provision of this
Agreement.
 
(j) Headings are intended solely as a convenience and shall not control the
meaning or interpretation of any provision of this Agreement.
 
(k) Pronouns contained in this Agreement shall apply equally to the feminine,
neuter and masculine genders.  The singular shall include the plural, and the
plural shall include the singular.
 
 
13

--------------------------------------------------------------------------------

 
 
(l) Each party shall promptly execute, acknowledge and deliver any additional
document or agreement that the other party reasonably believes is necessary to
carry out the purpose or effect of this Agreement.
 
(m) Any party contesting the validity or enforceability of any term of this
Agreement shall be required to prove by clear and convincing evidence fraud,
concealment, failure to disclose material information, unconscionability,
misrepresentation or mistake of fact or law.
 
(n) The parties acknowledge that they have reviewed this Agreement in its
entirety and have had a full and fair opportunity to negotiate its terms and to
consult with counsel of their own choosing concerning the meaning and effect of
this Agreement.  Each party therefore waives all applicable rules of
construction that any provision of this Agreement should be construed against
its drafter, and agrees that all provisions of the agreement shall be construed
as a whole, according to the fair meaning of the language used.
 
(o) Every dispute arising from or relating to this Agreement shall be tried only
in the state or federal courts situated in the State of Delaware.  The parties
consent to venue in those courts, and agree that those courts shall have
personal jurisdiction over them in, and subject matter jurisdiction concerning,
any such action.
 
(p) In any action relating to or arising from this Agreement, or involving its
application, the party substantially prevailing shall recover from the other
party the expenses incurred by the prevailing party in connection with the
action, including court costs and reasonable attorneys' fees.
 
(q) This Agreement may be executed in counterparts, or by copies transmitted by
telecopier, all of which shall be given the same force and effect as the
original.
 
[SIGNATURES FOLLOW]
 
 
14

--------------------------------------------------------------------------------

 
 
 NOTE: DO NOT SIGN THIS SUPPLEMENTAL LEGAL RELEASE UNTIL AFTER EXECUTIVE's FINAL
DAY OF EMPLOYMENT.
 
CHINA SUN GROUP HIGH-TECH CO.
 
EXECUTIVE
           
By:
     
Guosheng Fu, Chief Executive Officer
 
Ming Fen Liu
     
Date:
   
Date:
             

 


15